Citation Nr: 0733779	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last examined for his PTSD disability in 
December 2004.  During his May 2007 hearing, he indicated 
that during this examination, he was unable to open up to the 
examiner, and that it likely did not accurately reflect the 
degree of symptomatology he was currently experiencing.  In 
addition, the veteran's representative specifically requested 
that the veteran be afforded an updated exam.

In addition, the veteran indicated during his hearing that he 
was currently receiving treatment for his PTSD at the VA 
medical center (MC) in Dallas.  However, although VAMC 
records are associated with the claims file, they do not 
reflect treatment for PTSD.

Therefore, the Board finds that a remand is necessary to 
request the veteran's treatment records from the Dallas VAMC 
and to afford him an additional examination to determine the 
current severity of his PTSD.



Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records 
pertaining to the veteran from the VAMC in 
Dallas, dated from June 2004 to the 
present.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
extent of the veteran's service-connected 
PTSD.  If possible, the veteran's 
examination should be conducted by someone 
other than the December 2004 examiner.  
All clinical manifestations of the 
veteran's PTSD should be reported in 
detail.  The examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM-IV, based on the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically related 
thereto.  The examiner should explain what 
the assigned score represents.  The 
complete rationale for all opinions 
expressed must be provided in the 
examination report.

3.  After completing the above 
development, readjudicate the claim of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD.  If the 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and the 
appropriate opportunity to respond.  Then, 
return the case to the Board for its 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)

